Case 1:20-cv-22665-DPG Document 13 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 1:20-CV-22665-DPG

  FLORIDA FAIR HOUSING
  ALLIANCE, INC.,

         Plaintiff,

  v.

  THE PALM BAY GRAND, LLC d/b/a PALM
  BAY GRAND,

        Defendant.
  _______________________________________/

                                  NOTICE OF PENDING SETTLEMENT

         Plaintiff FLORIDA FAIR HOUSING ALLIANCE, INC., by and through undersigned

  counsel, hereby submits this Notice of Pending Settlement and states the parties have reached a

  settlement with regard to this case and are presently drafting, finalizing, and executing the formal

  settlement documents. Upon full execution of the same, the parties will file the appropriate

  dismissal documents with the Court.

         Dated: September 14, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540
                                                                COUNSEL FOR PLAINTIFF
                                                                                                                  PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-22665-DPG Document 13 Entered on FLSD Docket 09/14/2020 Page 2 of 2



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on September 14, 2020, the forgoing was electronically via

  the Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
